Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed August 16, 2021 is acknowledged. Claims 1-10 and 21 are deleted. Claims 11-12 are amended. Now, Claims 11-20 are pending.

2.	Claim rejection(s) under 35 USC 103 in the previous Office Action (Paper No. 20210522) is/are removed.

Allowable Subject Matter
3.	Claims 11-20 are allowed.

4.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Pepe (US 3 754 971)
Pepe discloses a method of preparing urea-functional organopolysiloxane by reacting the corresponding amino-functional organopolysiloxane of formula III with 4-methylphenyl carbamate. (col. 2, line 58 to col. 3, line 38) Suitable moieties of (H)n-R- in formula III are exemplified in examples as 3-H2N(CH2)3- (Example 1), H2N(CH2)2NH(CH2)3- (Example 3), H2N(CH2)2NH(CH2)2NH(CH2)3- (Example .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


klp
August 18, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765